Order filed March 28, 2013




                                              In The


         Eleventh Court of Appeals
                                            __________

                                     No. 11-12-00087-CV
                                          _________

                             PEGGY JOYCE RUTH, Appellant

                                                 V.

                   ARMA LEE CROW, JAMES ALBERT CROW,
                      AND SANDRA KAY FORD, Appellees


                             On Appeal from the 35th District Court

                                      Brown County, Texas

                               Trial Court Cause No. CV1002049


                                            ORDER
        This is an appeal from the trial court’s order to enforce the parties’ mediated settlement
agreement. After both parties submitted their briefs, Appellees, Arma Lee Crow, James Albert
Crow, and Sandra Kay Ford, filed a motion to dismiss for lack of jurisdiction.
       Generally, this court’s jurisdiction is limited to appeals from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment is final and appealable if it disposes
of all parties and all claims in the case. Id. We determine whether a judgment is final and appealable
based on the language in the judgment and the record of the case. Id.
         The record in this case shows that Appellees filed an original petition against Appellant,
Peggy Joyce Ruth, in which Appellees sought a partition of land located in Brown County and
further sought to recover attorney’s fees and costs. James A. Ruth, the husband of Appellant, filed a
petition in intervention and alleged breach of contract and unjust enrichment. Intervenor’s claims
arose out of disputes regarding partnership agreements pertaining to the land in Brown County and
other land located in San Saba County. He also sought to remove James Albert Crow as a partner
from the agreements and sought to recover attorney’s fees. Appellant filed an original answer and
incorporated the intervenor’s counterclaims. Appellees filed a counterclaim against the intervenor
for a groundless suit brought in bad faith.
         The trial court ordered the parties to attend mandatory, nonbinding mediation. As a result of
mediation, the parties entered into a mediated settlement agreement. The agreement provided that
the parties would sell their interests in the land and divide the proceeds in a certain manner. The
agreement also provided that the parties would execute and file an agreed order to dismiss all claims
in the case with prejudice.
         Disputes regarding the sale of the property arose, and Appellees filed a motion to clarify and
enforce the agreement. 1 The trial court granted Appellees’ motion and ordered the parties to sell the
land at issue. The trial court’s order also provided, “The issues of further enforcement of the
mediated settlement agreement are carried along to be re-visited, if necessary, at a future date.”
          Although the trial court found that the settlement agreement was a valid agreement and set
out actions to clarify and enforce the parties’ agreement to sell the land at issue, the order specifically
provided that other issues of enforcement would remain pending. The record does not show that the
parties executed and filed an agreed order to dismiss all claims in the case with prejudice, nor did the
trial court order the parties to do so. Because the trial court has not entered a judgment incorporating
the settlement agreement or otherwise disposing of all of the parties’ claims and because the parties
have not dismissed all of their other claims, there is not yet a final, appealable judgment in this case.
         We hold that the trial court’s order to clarify and enforce a portion of the settlement
agreement does not dispose of all parties and all claims. Therefore, we abate the appeal pursuant to
TEX. R. APP. P. 27.2 to permit the trial court to render a final judgment. If a final, appealable
judgment has not been entered by April 15, 2013, this court may dismiss this appeal. The court



         1
           We note that a written settlement agreement is enforceable in the same manner as any other written contract and that it
is not enforceable as a court order unless it has been incorporated into a court order. TEX. CIV. PRAC. & REM. CODE ANN.
§ 154.071 (West 2011).

                                                                2
reporter and district clerk are ordered to file in this court any supplemental records relating to the
entry of a final judgment on or before April 30, 2013.
        The appeal is abated.


                                                              PER CURIAM


March 28, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                  3